DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The rejection with respect to claim 15 has been withdrawn.
	The Claim objections with respect to claims 14 and 15 has been withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Rosenbaum et al. (US 9251708), discloses in col. 6 lines 25-55 discloses calculating the TTC (time to contact) and the method acquires multiple image frames at known time intervals.  A patch may be selected in at least one of the image frames.  Optical flow may be tracked between the image frames of multiple image points of the patch.  Based on the fit of the image points to a model, a time-to collision (TTC) may be determined if a collision is expected.  The image points may be fit to a road surface model and a portion of the image points is modeled 
to be imaged from a road surface.  A collision is not expected based on the fit of the image points to the road surface model, but, does not explicitly disclose dividing the region of interest into sub-regions, and for each sub-region, determining a Time-To-Contact (TTC) based on at least the current image frame and a preceding or succeeding image frame of the sequence of image frames; B) determining one or more classification features based on the TTCs of the sub- regions determined for the current image frame; and C) classifying the obstacle candidate based on the determined one or more classification features, render the claim allowable over prior arts.
	Nuernberger et al. (US 10,275,668) discloses collision detection and avoidance estimation using sub-region based optical flow.  During operation, the system estimates time-to-contact (TTC) values for an obstacle in multiple regions-of-interest (ROI) in successive image frames as obtained from a monocular camera.  Based on the TTC values, the system detects if 
	Kosaki et al. (US 2015/0269733) discloses as shown in Fig. 1, the image processing and classification of the image (23) and the TTC calculation as per paragraph [0060], [0060] Next, in step S7, the TTC calculation unit 24 determines an estimated distance as a determined estimated distance from the own car to a detection object based on a size relationship between the normalized image and detection frame.  Then the TTC calculation unit 24 calculates and outputs the time TTC until the own car collides with the detection object based on a history of 
estimated distances as well as on image distances (hereinafter collectively referred to as pyramidal image distances as appropriate), which are the estimated distances from the own car associated with plural processed images. But does not explicitly disclose dividing the region of interest into sub-regions, and for each sub-region, determining a Time-To-Contact (TTC) based on at least the current image frame and a preceding or succeeding image frame of the sequence of image frames; B) determining one or more classification features based on the TTCs of the sub- regions determined for the current image frame; and C) classifying the obstacle candidate based on the determined one or more classification features, render the claim allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.